Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments filed 4/18/2022 have been fully considered. Applicant argues Raleigh fails to teach: “sending a downgrade message to the at least one user device to force the at least one user device to downgrade future requests for content from the content service to be downgraded”. However, Raleigh discloses a message which notifies the user that services are available but only in a downgraded capacity which functions to force future user request to be downgraded from their current level to a downgraded level (Raleigh, col. 229:1-30). 

Allowable Subject Matter
Claims 1-9, 21-30, 32 are allowed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18-19, 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,351,193 To Raliegh in view of WO 2019120504 A1 to Skog. 



Regarding claim 18,
Raliegh teaches a method comprising: 

determining, by a computing device, an overload condition at a network component that sends content in response to content requests received from a plurality of user devices (col. 229:45-67, busy or congested network state); 

determining, based on the overload condition, a content service to be downgraded (col. 229:1-30, determining services to be downgraded or throttled based on congested or busy network states); 

determining at least one user device, of the plurality of user devices, that is accessing the content service to be downgraded; and sending a downgrade message to the at least one user device to force the at least one user device to downgrade future requests for content from the content service to be downgraded (col. 229:1-30, determining and sending notification to users).  

Raliegh fails to teach determining based on popularity a content service to be downgraded. However, Skog teaches determining based on popularity a content service to be downgraded (Skog, pg. 1:25-35, data rate for popular content is reduced)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Skog. The motivation to do so is that the teachings of Skog would have been advantageous in terms of controlling data rates (Skog, pg. 1:25-35).

Regarding claim 19,
Raliegh teaches: 
wherein the downgrade message comprises a degree of downgrade (see col. 229:55-67, 230:1-16, amounts/degree in relation to service reduction).  

Regarding claim 31,
Raliegh teaches:
wherein the downgrade of future requests for content comprises receiving a lower resolution of content (col. 229:1-30, col. 231:35-55, resolutions).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Raliegh and Skog in view of US 20150156082 to Kakadia.

Regarding claim 20,
Raliegh fails to teach: 

wherein the downgrade message comprises a header included in a content packet that comprises content previously requested by the at least one user device.
However, Kakadia teaches:
wherein the downgrade message comprises a header included in a content packet that comprises content previously requested by the at least one user device (¶ 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Kakadia. The motivation to do so is that the teachings of Kakadia would have been advantageous in terms of facilitating service level agreement monitoring and data pathway configuration (Kakadia, ¶ 9, 74).


CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445